DETAILED ACTION
*** The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
***  This office action is responsive to Applicant’s Amendment submitted June 22, 2022 and RCE filed July 01, 2022.  Claims 13-32 are pending, in which claim 14 is non-elected, without traverse.  Claims 1-12 were cancelled.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal 
disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
 
Claims 13,15-32 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims  of  U.S. Patent 10,008,382 taken with Chang (8,158,521).  Although the conflicting claims are not identical, they are not patentably distinct from each other because application claims 13,15-32 of this present application are broad enough to be anticipated by or be obvious over Patent claims 1-20 of the Patent No. 10,008,382 taken with Chang, wherein the Patent claims 1-20 recite every limitations of the present application claims 13,15-22 for the semiconductor device,  wherein the first portion and the second portion are portions of the same dielectric material of a same continuous dielectric material so that the first portion is in direct physical contact with the second portion; and wherein by including a barrier layer disposed between the conductive elements and the dielectric material as in claim 4, the bottom surface of the first dielectric material disposed between the conductive elements is more elevated vertically than bottom surfaces or the conductive elements.  Employing the conductive elements (42a,42b in Fig 7 of Chang) having a substantially coplanar bottom surfaces at the same level, in which the bottom surface of the dielectric material (45a in Fig 7 of Chang) disposed between the conductive elements 42a,42b is more elevated vertically than bottom surfaces or the conductive elements, as taught by Chang, would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ in order to form an interconnecting structure of the semiconductor device.  Patent claims 3 and 9 recite every limitations of the application claims 13,18 and 24 for the smaller in size by at least 5 to 10 times;  Patent claims 4,13-14,20 recite every limitations of the application claims 17,19,28-29 for a barrier layer having hydrophilic characteristics; Patent claims 8,11 recite every limitations of the application claims 22-23 for porosity; Patent claim 15 recite every limitations of the application claim 26 and obvious to application claim 27; and Patent claims 7,19 recite every limitations of the application claim 15. 

	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal 
disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Response to Amendment  
Applicant's Amendment submitted June 22, 2022 and remarks thereof with respect to claims 13,15-32 have been considered but are moot in view of the new ground(s) of rejection
 
					****************
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M TRINH whose telephone number is (571) 272-1847.  The examiner can normally be reached on M-F 9Am -5:30Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The central fax phone number is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/MICHAEL M TRINH/Primary Examiner, Art Unit 2822